In a proceeding pursuant to Family Court Act article 7, the appeal is from an order of fact-finding and disposition of the Family Court, Dutchess County (Forman, J.), dated November 10, 2008, which, after fact-finding and dispositional hearings, and upon the admission of Shakeel Me. to truancy, adjudicated him to be a person in need of supervision and directed that he be placed in the custody of the Dutchess County Department of Social Services for a period of up to 12 months.
Ordered that the appeal from so much of the order of fact-finding and disposition as directed that the appellant be placed in the custody of the Dutchess County Department of Social Services for a period of up to 12 months is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
The portion of the order of fact-finding and disposition which placed the appellant in the custody of the Dutchess County Department of Social Services for a period of up to 12 months has expired by its own terms. Therefore, the appeal from so much of the order of fact-finding and disposition as placed the appellant in the custody of the Dutchess County Department of Social Services for a period of up to 12 months must be dismissed (see Matter of Toni Ann O., 56 AD3d 563 [2008]; Matter of Andrew Y., 44 AD3d 1063 [2007]).
The petitioner met its burden of proving, beyond a reasonable doubt, that the appellant was a person in need of supervision (see Matter of Toni Ann O., 56 AD3d at 564; Matter of East Islip High School v Ian M., 33 AD3d 921 [2006]; Matter of Joel P., 16 AD3d 511, 512 [2005]; cf. Matter of Iris R., 33 NY2d 987, 988 [1974]).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Fisher, J.P., Angiolillo, Eng and Lott, JJ., concur.